Judgment reversed on the law and facts, with costs, and judgment of foreclosure and sale granted in favor of plaintiff, with costs, upon the ground that there is no evidence to sustain a finding that plaintiff violated any part of the provisions of article 12-A of the Real Property Law, particularly in any manner such as to furnish respondents a defense to this action. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.